Appellant asks for rehearing on the ground that this court has overlooked defendant's requests for instructions Nos. 5 and 6. It is true that defendant made such request, but in his motion for a new trial he did not specify as error the refusal to give the instructions requested. The attention of the trial court therefore was not called to such matters and that court was not required to pass upon the effect of refusal. "Grounds not stated in the motion or written statement will not be considered at the hearing by the trial court." Kanable v. Great Northern R. Co.45 N.D. 619, 622, 178 N.W. 999. See also Jensen v. Clausen, 34 N.D. 637, 159 N.W. 30; O'Dell v. Hiney, 49 N.D. 160, 190 N.W. 774; Ruble v. Jacobson, 51 N.D. 671, 200 N.W. 688.
In addition, on this appeal the appellant does not specify as error the refusal of the court to give such instructions. Appellant appeals on the insufficiency of the evidence and errors of law occurring at the trial. Section 7656 of the Compiled Laws requires the appellant to serve with his notice of motion for a new trial or with his notice of appeal "a concise statement of errors of law he complains of." Hence the refusal to grant such instructions must be set forth if appellant desires this court to consider them. Kanable v. Great Northern R. Co. 45 N.D. 619, 178 N.W. 999, supra. This statute has been in force for years and as far back as Henry v. Maher, 6 N.D. 413, 71 N.W. 127, this court held no errors in law will be considered by this court unless "they are specified in the statement of the case." In Bertelson v. Ehr, 17 N.D. 339, 116 N.W. 335, this court ruled that it was "essential to a review of errors of law occurring at the trial of a law action that they shall be specified in the statement of the case." *Page 785 
See also American Case  Register Co. v. Boyd, 22 N.D. 166, 133 N.W. 65. This has been the uniform ruling. The party moving for a new trial must present all the grounds which he claims entitled him thereto. "He cannot present one ground in the trial court, and another ground in the appellate court." O'Dell v. Hiney,49 N.D. 160, 190 N.W. 774, supra. In this case he does not present such grounds in either court.
Again this court "will not consider, as a ground for reversal of the judgment of the trial court and its order denying a new trial, a point not raised in the trial court." (Poirier Mfg. Co. v. Kitts, 18 N.D. 556, 120 N.W. 558) for "the review in the Supreme Court is confined to matters or objections urged below." Brissman v. Thistlethwaite, 49 N.D. 417, 192 N.W. 85; Fargo Loan Agency v. Larson, 53 N.D. 621, 207 N.W. 1003.
The petition for rehearing is denied.
CHRISTIANSON, Ch. J., and NUESSLE, BIRDZELL and BURKE, JJ., concur.